Case 4:17-cv-00179-KGB Document 150-4 Filed 04/03/19 Page 1 of 180




             Rule 26 Report of Dr. James S. Williams:
 Efficacy and Feasibility of Firing Squad as a Means of Execution


                           July 27, 2018
     Case 4:17-cv-00179-KGB Document 150-4 Filed 04/03/19 Page 2 of 180




1. Introduction

   A. Qualifications.

    I am in active practice as an emergency physician, primarily at Citizen’s Hospital in
Victoria, TX, as well as several other hospitals. I have been employed as the Medical
Director of several emergency departments in Texas and Wisconsin, including Alice,
TX (09/2016-03/2018), Big Lake, TX (10/2011-09/2015), and Waupaca, WI
(12/2007-09/2011). I received my MD in 1991 from the University of Calgary in
Alberta, Canada. I have been board-certified by the American Board of Family
Medicine since 1998. I have been continuously certified in Advanced Trauma Life
Support by the American College of Surgeons since 1994. I have more than 40,000
hours of ER and ICU experience, about 25% of which has been spent in direct
trauma care. I have provided medical care to thousands of trauma patients during that
time.

    I have used my medical skills while working closely with police departments. I was
a Police Medical Officer with the City of Ripon, WI, Police Department for 10 years.
My duties in this position were primarily administrative: writing and supervising
policies for first responders, training police officers in the practice and principles of
Trauma Critical Casualty Care (“TCCC”), and ensuring standards were maintained in
all aspects of those fields. I also served as a SWAT Team Physician with Waupaca,
WI, County Sheriff’s Department from 2008 to 2011. My duties in that position were
more hands-on, in that I operated as an embedded component of the SWAT Team. I
participated in both training and actual SWAT operations with the Team. I was fully
armed on all SWAT ops, was held to the same standards of firearms proficiency as all
other officers on the SWAT team, and was expected to perform to the same combat
standards as all other members of the team. My duties included planning and
conducting TCCC training for all SWAT operators, providing on-scene medical care
to SWAT operators and civilians in the “hot zone” on ops, liaising with pre-hospital
and hospital medical personnel in conjunction with SWAT ops, and acting as a fully
functional SWAT operator on ops (as needed). I served in these posts while also
performing my regular duties as a hospital emergency physician.

    I am well-versed in firearms. I draw on a lifetime of experience working with
firearms, including the hunting of small and large game for the table, as a firearms
instructor, and many years of competitive shooting at the local, state, regional, and
national levels. I currently conduct firearms trainings for law enforcement agencies
and authorized civilian organizations through my company, Tactical Anatomy Systems

                                            1
     Case 4:17-cv-00179-KGB Document 150-4 Filed 04/03/19 Page 3 of 180



LLC. I have conducted approximately 80 trainings over the past 15 years, and about
10 over the past 5 years. My courses are certified by the Peace Officer Standards and
Training Council (“POST”) of several states, including Minnesota, Tennessee,
Nevada, and Colorado. They are also used in Canada, the United Kingdom, Australia,
New Zealand, and a number of other countries for the training of police officers and
military personnel. I have been recognized in this field by the American Society for
Law Enforcement Training, the International Law Enforcement Training and
Education Association, and the International Association of Law Enforcement
Firearms Instructors, and I have spoken at national and international conferences
sponsored by these and other organizations.

   I have not testified as an expert by trial or by deposition during the last four years.
I have no publications in the last 10 years. In 2006, I published a training manual
entitled Tactical Anatomy Instructor Manual. My CV is attached to this report as
Appendix A.

   B. Compensation.

   I’m being compensated at a rate of $300 per hour for consultation, report
preparation, and testimony in this case.

   C. Referral questions.

   The Federal Defender’s Office in Little Rock has engaged me to address two
questions: (1) Would execution by firing squad cause death in a quick and painless
manner? (2) Is execution by firing squad feasible?

   I will address these questions in detail below. But in short, my answers are “yes”
and “yes.”

   D. Materials considered.

   In addition to drawing from my knowledge and experience in the fields of
medicine and firearms, in preparing this report I’ve considered (1) Utah’s protocol for
executions by firing squad, attached to this report as Appendix B; (2) the U.S. Army’s
protocol for executions by firing squad, attached to this report as Appendix C; and (3)
the sources listed in the footnotes of the report.




                                            2
        Case 4:17-cv-00179-KGB Document 150-4 Filed 04/03/19 Page 4 of 180




2. Whether execution by firing squad causes quick and painless death.
   Contemporary understanding of how gunshot wounds affect the human body is
extensive. Gunshot wounds can be extremely painful in some cases—but unless the
bullet strikes bone, pain is relatively minor, if not virtually painless.
   Whether execution by firing squad leads to a quick and painless death depends on
a number of factors.
    The first factor is one of ballistics: what is the projectile’s energy when it strikes
the body? Energy is multiplied when several missiles strike the body more or less
simultaneously, such as the volley fire of a firing squad. Greater energy of impact
imparts a greater degree of damage to the target organism, and subsequent more rapid
incapacitation and death (assuming the projectile hits an appropriate target, as
discussed further below). More missiles striking the body simultaneously will impart a
greater sum of energy, and are therefore more likely to achieve the desired effect than
a single projectile.
    The second factor is one of anatomy: what vital organs are struck and disrupted by
the missile(s)? There are two ways to assure a quick and painless death: (1) significant
trauma to the brain or central nervous system (CNS); or (2) denying the CNS the
blood supply it requires to continue to function.1 A shot or shots to the brainstem
would be assured to cause a rapid death. So, too, would shots to the cardiovascular
bundle—the heart, and the great vessels which lead to and from it—in the chest.
    A firing squad causes death by cutting off blood to the CNS through shots to the
cardiovascular bundle. When the firing squad’s bullets all strike the heart and great
vessels, the immediate effect is to cause cessation of blood circulation at its source.
Whether the heart stops organized beating or is structurally disrupted to the point of
being unable to generate pulse pressure, or whether the arteries leading from the heart
are disrupted such that blood flow to the brain and body cease, the net effect is a
catastrophic drop in blood pressure in the brain. The brain’s function depends upon a
continuous supply of oxygen from the blood, and if that blood supply is stopped,
unconsciousness ensues within a matter of 10 seconds or less, and cortical/brainstem
death inevitably follows within a matter of minutes.
   By targeting the cardiovascular bundle, the firing squad causes death with minimal
pain. I have interviewed personnel who have served as field medics in the U.S. Armed
1
    Fackler, M. (1996), “Gunshot Wound Review,” Annals of Emergency Medicine 28 (2): 194-203.

                                                3
     Case 4:17-cv-00179-KGB Document 150-4 Filed 04/03/19 Page 5 of 180



Forces with respect the effects of a gunshot wound to the cardiovascular bundle.
They have informed me that the response to being shot with a rifle in the chest is
highly variable, depending on range, ballistic trajectory, and point and angle of impact
Regardless of these factors, however, subjects who are shot in the central chest
(cardiovascular bundle) typically exhibit no life signs when examined, even when the
time between injury and examination is only a matter ten or fifteen seconds. This
body of experience supports the traditional firing-squad aiming point, and
furthermore is in accordance with medical knowledge of the terminal effects of
cardiovascular gunshot wounds.
   The short interval between gunshot wound to the chest and death is also
consistent with an examination of the experience of death by firing squad. In 1938, a
physician monitored the heart activity of a man being executed by firing squad and
found that his heart stopped 15 seconds after the shots were fired. See Graph of
Heartbeat in in Execution, Chicago Daily Tribune (Nov. 1, 1938) (reproduced below).
Based on my examination of the ECG tracing in the photo, I believe the subject
experienced immediate onset of ventricular fibrillation; this arrhythmia typically causes
loss of consciousness within two or three seconds, which in my professional opinion
would have been the case for this man.




                                           4
     Case 4:17-cv-00179-KGB Document 150-4 Filed 04/03/19 Page 6 of 180



    The question of the relative painfulness of a gunshot wounds to the chest can be
answered by the experience of patients who have survived thoracic gunshot wounds.
These persons typically describe the sensation as being that of a severe blunt blow to
the chest, like a hard punch, or being struck with a club or bat. Most gunshot-wound
victims I have treated in an ED or ICU setting have told me their experience was
similar if not identical: the sensation of a powerful blow, a prolonged numbness to the
region of the gunshot wound (presumably due to the neural structures in the area
being stunned by the temporary cavitation of tissues caused by the bullet’s passage),
and gradual onset of mild to moderate pain a few hours later. The only exceptions to
this, in my experience, are persons who have received gunshot wounds to long bones
of the extremities that caused fractures, and gunshot wounds to the abdomen, which
produce a sensation of abdominal cramping.
   I received a gunshot wound to my right chest in April 1972. My experience
concurs with these reports. The bullet was a high-velocity .22 caliber projectile; in
terms of ballistic energy, this would fall into the same category as a bullet from a
police service caliber handgun on the order of a 9mm or .38 Special weapon. The
sensation of being struck by the bullet was much like the sensation of receiving a hard
tackle in a football game, or being struck by a hard-pitched baseball: a powerful blunt
blow, with no sharp, burning, or other painful sensation. Because the bullet passed
very close to the brachial plexus (a bundle of nerves under the clavicle), I had the
immediate sensation of numbness or tingling in my neck, shoulder, and right arm,
very much like the sensation of a “stinger,” which I had experienced several times on
the football and rugby field; while unpleasant, it did not seem to me to be in any way
painful. I was transported to the hospital and received prompt care. I was asked
repeatedly if I needed pain medication, and I declined each time because I simply
wasn’t experiencing anything I could describe as pain. This pain-free period lasted
until approximately 3 hours after I received the wound, by which time I had
developed severe muscular stiffness and pain in the chest and shoulder area, and I
agreed to an injection of narcotic pain medication.
   Journalist Holly Riordan published a compendium of reports from several dozen
gunshot-wound victims which strongly agrees with my personal experiences of a
gunshot wound, and with the perceptions of pain relayed by the patients that I have




                                           5
      Case 4:17-cv-00179-KGB Document 150-4 Filed 04/03/19 Page 7 of 180



interviewed. The majority of Riordan’s interviewees described the sensation of being
shot as being more like a punch, slap, or push than a painful penetrating injury.2
   Finally, it should be stated explicitly that execution by firing squad substantially
reduces the chance of a “botched” execution due to error on the part of the
executioner(s). The means by which death is effected is simple and straightforward,
using an implement (rifle) with which a substantial proportion of the population in
general, and the law enforcement population in particular, are expertly familiar. Thus
the chance of “operator error” being introduced into the execution is substantially less
than it is in execution by the current standard, lethal injection. Further, the means of
execution—rifles and ammunition, rather than pharmacologic agents—is not subject
to unreliability of supply.


3. Whether execution by firing squad is feasible.

    A. Historical use of firing squads for executions.
   In order to address the feasibility of firing squads, I first sought answers to two
questions concerning the historical use of this method.
    i. First, has execution by firing squad been successfully implemented in any other
jurisdictions in the United States or abroad? The answer is, not surprisingly, “yes.” In
military tradition, death by firing squad, or by gunshot wound, has been a traditional
and common means of execution since at least the early 19th century. In modern
times, the state of Utah has offered condemned prisoners a choice between lethal
injection or death by gunshot wound, and since Gary Gilmore’s execution in 1977,
this method has been successfully implemented three times.3
   These historical uses demonstrate that it’s possible to establish a protocol for
successful implementation of death by gunshot wound in Arkansas.
  ii. The second question asks us to define what the term “firing squad” actually
means.

2
 Riordan, Holly (2017), 26 Gunshot Survivors Explain Exactly What The Bullet Felt Like, available at
http://www.thoughtcatalog.com/holly-riordan/2017/02/26-gunshot-survivors-explain-exactly-
what-the-bullet-felt-like.
3
 “Firing Squad Executes Killer,” The New York Times, Jan. 27, 1996; “The Firing Squad is Making a
Comeback in Death Penalty Cases,” US News & World Report, Mar. 3, 2017.

                                                   6
         Case 4:17-cv-00179-KGB Document 150-4 Filed 04/03/19 Page 8 of 180



    Death by fusillade, or multiple rifles firing simultaneously, has been a common
means of military execution since at least the Napoleonic era. Rifles are typically the
firearm selected for this purpose. Historically, this made sense, as armies usually had
an abundance of riflemen, so forming a squad of them for a quick execution was
possible almost anywhere. Typically, a battle rifle is a weapon capable of inflicting a
fatal wound to an enemy combatant with a single well-placed bullet. As firearms go,
the rifle meets the minimum requirement of lethality that an execution requires, in my
opinion and that of other experts in the use of deadly force whom I have consulted
on this question. Current firearms injury data show that persons intentionally shot by
rifles die in about 80% of cases, whereas gunshot wounds from handguns are quite
survivable, with 4 out of 5 persons surviving their injury.4 Using any lighter weapon
than the rifle risks ineffectiveness of the method, then. And use of any heavier a
weapon, such as an artillery piece, was and is a messy business (not that this has
prevented such use; note the British Army practice of having prisoners of war “blown
from guns” in the aftermath of the Great Mutiny of India in 1857, among other
Colonial applications).5
   A squad of soldiers armed with such weapons could be counted upon to reliably
dispatch a condemned man with little chance of his survival, and with a minimum of
administrative fuss and bother. Furthermore, using a group of men to execute the
condemned underscores the concept that the Army is putting him to death; it is not
one man who is doing the killing, but the collective entity they all serve. By extension,
execution of a civilian by firing squad implies that it is the State terminating the
individual’s life, rather than an individual.
    The execution is traditionally accomplished by having the condemned man face a
squad of riflemen, who on command fire their rifles simultaneously into the
condemned man’s chest; specifically, the cardiovascular bundle in the center of his
chest. A squad, in American military terms, is a group of about 10 men. Historically,
this number varies from four or five riflemen to as many as twenty. The condemned
prisoner may stand or kneel or sit facing his executioners, and is fastened to a post,
wall, or chair by straps, ropes, or other bindings. This binding serves to minimize
movement by the condemned, allowing precise and fatal placement of the rifle shots
by the firing squad.

4
    American College of Surgeons (2016), Advanced Trauma Life Support, Student Manual.
5
 Wagner, K.A. (2016), Calculated to Strike Terror: The Amritsar Massacre and the Spectacle of Colonial
Violence, Past & Present, Vol. 233 (1): 185-225.

                                                     7
     Case 4:17-cv-00179-KGB Document 150-4 Filed 04/03/19 Page 9 of 180



    The squad’s rifles are aimed at the middle of the condemned man’s chest, in the
vicinity of the heart. The primary purpose of this aiming point is to yield a quick
death, and the secondary purpose is to avoid disfiguring the face and head of the man
being shot, in part out of a sense of human dignity, but also presumably so he may be
viewed post-mortem for identification purposes.

   B. Protocols for execution by firing squad.
   To prepare this report, I reviewed Utah’s current protocol for execution by firing
squad and an older firing-squad protocol of the U.S. Army. In my opinion, these
protocols or a similar protocol would suffice to cause a quick and painless death.
   In summary, the Utah form is as follows:
   a) The condemned is secured in a seated position, with an aiming point or target
      affixed to the chest;
   b) The firing squad, consisting of 5 riflemen, faces the condemned at a distance of
      21 feet, armed with service rifles of .30 caliber;
   c) The squad’s rifles are loaded with 2 rounds each by the squad commander; one
      of the rifles is loaded with blank cartridges, but the members of the firing squad
      are not aware of which rifle is so loaded prior to firing;
   d) On the order of the D.O.C. Director or his Designee, the firing squad
      commander gives the order to fire, and all 5 riflemen discharge their rifles at
      the target on the condemned man’s chest simultaneously;
   e) Three minutes after the first volley, the attending physician examines the
      condemned to determine if life signs are present; if so, he continues to check
      for life signs every 1 minute to a maximum of 10 minutes; and if life signs are
      still present, a second volley shall be fired;
   f) If, after the first volley, the condemned shows obvious signs of life or
      consciousness, a second volley shall be immediately fired.
The Army’s procedure differs in some minor but practical points:
   a) The firing squad consists of 8 riflemen and a sergeant;
   b) The condemned is secured in a standing position to a post, with restraints at
      the waist and ankles;
   c) The squad’s rifles are loaded such that at least one, but no more than 3, are
      loaded with blank ammunition;
   d) The squad is arrayed 15 paces (approximately 35 feet) from the condemned;


                                           8
     Case 4:17-cv-00179-KGB Document 150-4 Filed 04/03/19 Page 10 of 180



   e) On the order of the officer commanding, all 8 riflemen discharge their rifles at
      the target on the condemned’s chest simultaneously;
   f) The officer commanding and medical officer will then examine the
      condemned, and if in the medical officer’s opinion the condemned is still alive,
      the sergeant will be instructed to fire a “coup de grace” handgun bullet into the
      condemned’s head, aiming just above the ear and with the muzzle one foot
      from the head.
   Comments on Procedure:
    i. The condemned needs to be firmly restrained so an accurate aiming point may
be established. A circular target roughly 3-4 inches in dimension should be affixed
over the lower 1/3 of the subject’s sternum, overlapping the left sternal border, but
not overlapping the lower or right border of the sternum. This will place the
riflemen’s bullets in the upper half of the heart, where the pacemaking structures of
the heart reside, or in the aorta and other great vessels, where the outflow of blood
from the heart is contained.
   The number of riflemen in the squad has varied by jurisdiction, as noted
previously, but five to ten rifles is a reasonable range. Fewer than 5 rifles will risk the
chance of failure to inflict sufficient injury to cause a quick death, and more than 10
increases the likelihood of more damage to the subject’s body than is strictly
necessary.


   ii. The distance (21 to 35 feet) from the riflemen to the condemned is
appropriate. Any competent and qualified officer/rifleman in any state’s Department
of Corrections (or any other branch of law enforcement) should be able to meet this
marksmanship requirement easily.
    The State of Arkansas POST standards for patrol rifle qualification (attached to
this report as Appendix D) require that a peace officer be able to reliably hit a target
the size of an 8.5” x 11” sheet of paper at 100 yards (slightly more than 8 minutes of
angle or MOA, in marksmanship terms). An 8 MOA target at typical firing squad
distance—approximately 12 yards in the firing-squad protocols reviewed for this
paper—is 1” in diameter. The firing-squad protocols reviewed for this paper utilize a
4-inch target shot, which is 4 times larger in minutes of angle than the minimum
marksmanship target used in qualification. This clearly means that the level of
marksmanship required for execution is well within the patrol rifle qualification
standard met by all qualified Arkansas peace officers.

                                             9
     Case 4:17-cv-00179-KGB Document 150-4 Filed 04/03/19 Page 11 of 180



    It should be noted that “service rifles of .30 caliber” could be any military or law
enforcement grade rifle type; most commonly these are bolt action rifles, but
semiautomatic action rifles are also in common use and may be suitable. In terms of
semi-auto rifles, both the AR10 and M1A SOCOM are 7.62x51 mm NATO
(equivalent to .308 Winchester caliber in civilian arms) semiautomatic rifles commonly
used by specialist law enforcement units, and are also in widespread use in the United
States armed forces, and would suitable for this purpose. Less commonly used but
equally suitable would be the Ruger Mini-30 rifle, chambered in 7.62X39 mm caliber.
Suitable bolt-action rifles in the same chamberings are readily available and in
common use by law enforcement and military specialists and would include the
Winchester Model 70, Remington Model 700, Savage 110, or Ruger Model 77. In the
present day, the most commonly accepted .30 caliber round is the .308 Winchester
(also known as 7.62x51 mm NATO), which would be an adequate choice of
ammunition for a firing squad.
    Many other ammunition options are available and would be appropriate
(depending on the rifle chosen). A standard police/patrol grade of ammunition,
consisting of an expanding soft-point jacketed bullet of 150-155 grains, would be best
suited. Such ammunition can be expected to expand rapidly on striking the anterior
aspect of the subject’s chest, and many, if not all, of the bullets’ fragments would
remain within the chest rather than exiting the posterior body wall. Examples include
Hornady Tactical Action Police (TAP) 155 gr, or Federal/Speer Gold Dot 150 gr
ammunition, but there are many other ballistically equivalent and equally efficacious
brands widely available on the open market. Use of an armor-piercing or target grade
of ammunition would be inappropriate. Such bullets are more likely to overpenetrate
the subject’s body, causing more severe destruction of the body than is necessary to
cause death, and creating more mess.
    A suitable backstop should be employed immediately behind the body of the
condemned. This should consist of a layer of ballistically absorbent material such as
sandbags, which would serve to block overpenetration of any bullets that passed
entirely through the subject’s body, and would absorb body fluids expelled from the
exit wound(s). Behind this should be placed an impervious ballistic barrier such as
armor steel plate to prevent bullet fragments from escaping the catchment area and
causing ricochets that might injure members of the execution team or witnesses.
     iii. The traditional practice of loading one of the firing squad rifles with blank
ammunition may be of some redeeming value from a public relations perspective, but
it is of little practical importance. Historically, this was likely expedient when the

                                           10
Case 4:17-cv-00179-KGB Document 150-4 Filed 04/03/19 Page 12 of 180
       Case 4:17-cv-00179-KGB Document 150-4 Filed 04/03/19 Page 13 of 180




                                  CURRICULUM VITAE
                                 James Stuart Williams MD
                   609 Louisiana Ave, Corpus Christi, TX, 78404; Phone 432-301-2823



Education

       MD (1991) University of Calgary, Alberta, Canada
       MSc (1988) Endocrinology, University of Calgary, Alberta, Canada
       BSc (1976) Zoology, University of Calgary, Alberta, Canada

Postgraduate Training

       Board Certified in Family Medicine, American Board of Family Practice 1998, recertified
        2006, 2013
       Board Certified in Family Medicine, College of Family Physicians of Canada, 1993
        (currently certified)
       Family Medicine Residency (completed 1993 at Royal Alexandra Hospital), University of
        Alberta, Canada
       Neonatal Resuscitation1991, recertified 2002, 2004, 2013, 2015, 2017
       ATLS 1994, recertified 2002, 2007, 2012, 2016
       ACLS 1993, recertified 1995, 1997, 1999, 2001, 2003, 2005, 2007, 2009, 2011, 2013,
        2015, 2017
       PALS, certified 1991, recertified 2013, 2015, 2017
       ALSO, certified 2000
       Certified as CIC (Sports Concussion Evaluation and Management) by ImPACT, Inc.,
        2012
       Certified in Diagnostic and Therapeutic Esophagogastroduodenoscopy (EGD), National
        Procedures Institute, 1999
       Certified in Diagnostic and Therapeutic Colonoscopy, National Procedures
        Institute, 1999; received full privileges in Colonoscopy, Polypectomy, and Biopsy, Berlin
        Memorial Hospital, 2000.
       Repeated completion of American College of Sports Medicine’s Team Physician Course
        Parts I and II, February 2005
       Completed the American College of Sports Medicine’s Team Physician Course Parts I
        and II, February 2001 (Completed Part I February 1998)
       Completed the American College of Sports Medicine’s Advanced Team Physician
        Course, December 2003.

Medical Licensure

       State of Texas, 2011 to present
       State of Wisconsin, 1997 to 2017 (renewal pending)
       Province of Alberta, Canada, 1991 to 2003



                                                                                      App'x A Page 1
       Case 4:17-cv-00179-KGB Document 150-4 Filed 04/03/19 Page 14 of 180



Employment History

       Emergency Department Physician, Citizens Hospital, Victoria, TX, 03/2018 to present
        (Schumacher Clinical Partners)
       Medical Director, Emergency Department, Christus Spohn Alice Hospital, 09/2016 to
        03/2018 (EmCare Physicians)
       Emergency Department Physician, Christus Spohn Alice Hospital, September 2016 to
        present (EmCare Physicians)
       Emergency Department Physician, independent contractor for agencies including
        Concord Medical, EmCare Physicians, Schumacher Clinical Partners, Medicus, and
        Southwest Medical; 09/2015 to present
       Medical Director, Shannon Sports Concussion Clinic, San Angelo TX, 03/2012 to
        05/2016
       Medical Director, Emergency Department, Reagan Memorial Hospital, Big Lake TX,
        10/2011 to 09/2015
       Family physician, Shannon Clinic, San Angelo/Big Lake TX, 09/2011 to 09/2015
       Head Team Physician, Ripon College, Ripon WI, 09/1998-08/2011
       Medical Director, Emergency Department, Riverside Medical Center, Waupaca,
        Wisconsin, 12/2007 to 09/2011
       Emergency Department Physician, Riverside Medical Center, Waupaca, Wisconsin,
        06/2005 to 09/2011
       Emergency Department Physician, Riverview Hospital, Wisconsin Rapids, WI, 06/2003
        to 06/2005 fulltime and on locum tenens basis 2005 to 2006
       Adjunct Lecturer in Pharmacology; Department of Chemistry, Ripon College, Spring
        Semester 2004
       Emergency Department Physician (Fulltime), Berlin Memorial Hospital, 07/2002 to
        06/2003
       Family Practitioner, CHN Family Healthcare Clinic, Ripon, Wisconsin, 04/1997 to
        08/2002
       Emergency Department Duty Physician (part-time), Berlin Memorial Hospital, Berlin,
        WI, 06/1998 to 08/2002
       Emergency Department Duty Physician, Ripon Medical Center, Ripon, WI, 07/1997 to
        04/2000
       Organizing partner and chief negotiator of Glenmore Clinic, a proposed multidisciplinary
        medical clinic comprising 6 family physicians and 2 Internal Medicine specialists, 1996.
       Family Practitioner (private practice), Calgary, Alberta, Canada, 03/1994 to 04/1997
       Trauma ICU/Cardiovascular-Surgical ICU Duty Physician at Rockyview General
        Hospital, Holy Cross Hospital, and Foothills Provincial General Hospital, 08/1994 to
        03/1997
       Sub-contract Physician for Calgary Remand Center, Calgary Correctional Institution, and
        Calgary Young Offenders Centre, 1994-1997
       Graduate Teaching Assistant, Dept. of Anatomy and Physiology, Faculty of Medicine,
        University of Calgary, 1986-87
       Mathematics and Chemistry teacher, Alternative High School, Calgary Public Board of



                                                                               App'x A Page 2
    Case 4:17-cv-00179-KGB Document 150-4 Filed 04/03/19 Page 15 of 180



     Education, Calgary, Canada, 1987-88
    Principal, Westlock Christian School, Westlock, Alberta, Canada, 1983-84
    Vice-Principal, Ft. Saskatchewan Christian School, Ft. Sask., Alberta, Canada, 1980-83
    Chemistry and Biology Teacher, Ft. Assiniboine School, Barrhead, Alberta, Canada,
     1977-80

     Board Certification
    Diplomate, American Board of Family Medicine, 1998 to present
    Fellow (FCFP), College of Family Physicians of Canada, 2004 to present
    Certificant (CCFP), College of Family Physicians of Canada, 1993 to 2004


     Scholarships & Awards

    Named Fellow of the College of Family of Physicians of Canada, 2004
    Ripon Public Schools Friend of Education Award; for my twice yearly lectures to Ripon
     High School Students on the topics of STDs and Teen Pregnancy, 2003
    Alberta Heritage Trust Fund Studentship in Medical Research, 1986-88; for academic
     merit
    Calgary Co-op Scholarship, 1985; for academic merit


     Committees, Appointments, and Elected Offices

    2016-present: Member, Medical Executive Committee, Christus Spohn Alice Hospital,
     Alice, TX
    2014-15: Chief of Medical Staff, Reagan Memorial Hospital, Big Lake, TX
    2010-11: Chief of Medical Staff, Riverside Medical Center, Waupaca, WI
    2008 to 2011: Medical Officer and SWAT Team member, Waupaca WI County Sheriff’s
     Department
    Member, Wisconsin Sports Concussion Collaborative, 2005-2011
    1997 to 2011: Head Team Physician, Ripon College Athletic Department, Ripon,
     Wisconsin
    2001 to 2011: Medical Liaison Officer, City of Ripon WI Police Department
    2000 to 2003: Medical Director, Ripon College
    1999 – 2002: Director, Ripon Area Service Center, a non-profit organization dedicated to
     the provision of safe residential and workplace environments for mentally handicapped
     persons
    1999 - 2001: Chief of Medical Staff, Ripon Medical Center, Ripon, Wisconsin
    1995-97: Chairman, Fee-for-Comprehensive-Care Working Group, Alberta Medical
     Association; this committee was the key working group researching and developing
     strategies for implementation of physician remuneration systems for Canadian Physicians
     during this time period; our work was under national scrutiny. Two of the papers we
     generated have been widely read and cited in Canadian and international health policy



                                                                            App'x A Page 3
    Case 4:17-cv-00179-KGB Document 150-4 Filed 04/03/19 Page 16 of 180



     and economics.
    1995-96: Member, College of Physicians and Surgeons of Alberta Advisory Committee
     on Communications; jointly responsible for developing a communications strategy for
     promoting the medical profession to the public.
    1995: Delegate, from Alberta Medical Association, to the regular meetings of a national
     ad hoc committee of the Canadian Medical Association to discuss physician
     remuneration models; Ottawa, Ontario.
    1994-95: Member, Alberta Medical Association Task Force on Alternative
     Remuneration Methods in Primary Care (ARMPC). Predecessor committee to the FCC
     Working Group, described above.
    1994-95: Member, Organization Committee of the Calgary Regional Medical Staff
     Association.
    1993: Chief Negotiator, Professional Association of Interns and Residents of Alberta
     (PAIRA); responsible for salary negotiations for all post-graduate medical trainees in the
     province.
    1991-93: Treasurer, PAIRA; responsible for association’s annual budget of $250,000.
    1991-93: PAIRA representative to College of Physicians and Surgeons of Alberta
     Committee on Professional Education.
    1990-91: Graduating President of the Class of 1991, University of Calgary Medical
     School.
    1989-91: Student representative, Alberta Medical Association’s Committee on
     Intraoperative and Anaesthetic Deaths.


     Memberships

    Christus Spohn Hospital System Medical Staff at Alice, Beeville, and Kleburg campuses,
     September 2016 to present.
    Reagan County Memorial Hospital Medical Staff, 2011 to 2016
    Shannon Clinic Medical Staff, 2011 to 2016
    Texas Medical Association 2012 to present
    Riverside Medical Center Medical Staff, 2005 to 2011
    Wisconsin Sports Concussion Collaborative, 2005 to 2011
    International Association of Law Enforcement Firearms Instructors, 2006 to present
    International Law Enforcement Educator and Trainers Association, 2007 to present
    Association of Emergency Physicians, 2003 to present
    Riverview Hospital Medical Staff, 2003 to 2006
    American College of Sports Medicine, 2000 to present
    American Society for Law Enforcement Training, 1999 to 2005
    State Medical Society of Wisconsin, 1997 to 2011
    College of Family Physicians of Canada, 1991 to present.
    Berlin Memorial Hospital Medical Staff, 1997 to 2004
    Ripon Medical Center Medical Staff, 1997 to 2011
    Canadian Medical Association, 1988-97



                                                                              App'x A Page 4
    Case 4:17-cv-00179-KGB Document 150-4 Filed 04/03/19 Page 17 of 180



    Alberta Medical Association, 1988-97
    Rockyview General Hospital Medical Staff, 1994-97
    Foothills Provincial General Hospital Medical Staff, 1994-97
    Calgary General Hospital Medical Staff, 1994-97
    Grace Hospital for Women Medical Staff, 1994-96
    Didsbury General Hospital Medical Staff, 1993-1995
    Edmonton English Springer Spaniel Club, 1991-1993
    Calgary English Springer Spaniel Training Club, 1988-1995



     Lectures and Conferences (selected)

    01/2017: Speaker, National Forensic Examiners Conference, Nashville TN
    06/2010: Speaker/instructor at the Annual Training Conference of the International
     Association of Law Enforcement Firearms Instructors (IALEFI), San Antonio, TX
    04/2009: Speaker/instructor at the Annual Training Conference of the International Law
     Enforcement Educators and Trainers Association (ILEETA), Wheeling, IL
    06/2009: Speaker/instructor at the Annual Training Conference of the International
     Association of Law Enforcement Firearms Instructors (IALEFI), West Palm Beach, FL
    04/2008: Speaker/instructor at the Annual Training Conference of the International Law
     Enforcement Educators and Trainers Association (ILEETA), Wheeling, IL
    06/2008: Speaker/instructor at the Annual Training Conference of the International
     Association of Law Enforcement Firearms Instructors (IALEFI), Reno, NV
    04/2007: Speaker/instructor at the Annual Training Conference of the International Law
     Enforcement Educators and Trainers Association (ILEETA), Wheeling, IL
    05/2007: Keynote Speaker to the General Assembly at the Annual Training Conference of
     the International Association of Law Enforcement Firearms Instructors (IALEFI), San
     Antonio, TX
    06/2006: Speaker, “Proven & Practical Techniques for Training Patrol Officers in Three-
     Dimensional Target Visualization”, at IALEFI Annual Training Conference, West Palm
     Beach, FL
    01/2006: Speaker, “Proven & Practical Techniques for Training Patrol Officers in Three-
     Dimensional Target Visualization”, and Member, ‘Panel of Firearms Experts’, at the
     International Meeting of the American Society of Law Enforcement Trainers (ASLET),
     Albuquerque, NM
    01/2005: Speaker, “Three Dimensional Target Visualization as a Technique for Law
     Enforcement Firearms Training, and Member, ‘Panel of Firearms Experts’, at the
     International Meeting of ASLET, Jacksonville, FL
    01/2004: Speaker, “Tactical Anatomy: A Firearms Training Model for Law Enforcement
     Officers”, at the International Annual meeting of ASLET, St. Louis, MO
    2004: Member of Panel of Experts in Firearms at International Annual meeting of
     ASLET, St. Louis, MO
    04/2003: Lecturer & Instructor, "Tactical Anatomy: A Medical Overview of Gunshot



                                                                           App'x A Page 5
    Case 4:17-cv-00179-KGB Document 150-4 Filed 04/03/19 Page 18 of 180



     Wounds for Police", given at several locations, including Chapman Firearms Academy,
     Columbia, MO, and Ripon City Police Dept, Ripon WI
    072002: Guest Lecturer, as above, at LFI’s Level One course for civilians, given at Port
     Washington, WI
    07/2001: Guest Lecturer; “Tactical Anatomy: A Medical Overview of Gunshot
     Wounds”; given at Ripon, WI, for LFI Level One course for civilians. (LFI is a training
     organization recognized by the American Society for Law Enforcement Training,
     International Law Enforcement Educators and Trainers Association)
    12/1998, Conference attendee and panel member at Medical College of Wisconsin
     Conference on Firearms Injury Prevention, December 1998, Milwaukee, WI
    03/1995, Chairman, “Family Practice Update at Kananaskis”
    1993 – 2004: Attendee at Continuing Medical Education conferences totaling at least 50
     hours per year, thereby earning status in 2004 as a Fellow of the College of Family
     Physicians of Canada.


     References

     Available upon request.




                                                                             App'x A Page 6
Case 4:17-cv-00179-KGB Document 150-4 Filed 04/03/19 Page 19 of 180




                                                          App'x B Page 1
Case 4:17-cv-00179-KGB Document 150-4 Filed 04/03/19 Page 20 of 180




                                                          App'x B Page 2
Case 4:17-cv-00179-KGB Document 150-4 Filed 04/03/19 Page 21 of 180




                                                          App'x B Page 3
Case 4:17-cv-00179-KGB Document 150-4 Filed 04/03/19 Page 22 of 180




                                                          App'x B Page 4
Case 4:17-cv-00179-KGB Document 150-4 Filed 04/03/19 Page 23 of 180




                                                          App'x B Page 5
Case 4:17-cv-00179-KGB Document 150-4 Filed 04/03/19 Page 24 of 180




                                                          App'x B Page 6
Case 4:17-cv-00179-KGB Document 150-4 Filed 04/03/19 Page 25 of 180




                                                          App'x B Page 7
Case 4:17-cv-00179-KGB Document 150-4 Filed 04/03/19 Page 26 of 180




                                                          App'x B Page 8
Case 4:17-cv-00179-KGB Document 150-4 Filed 04/03/19 Page 27 of 180




                                                          App'x B Page 9
Case 4:17-cv-00179-KGB Document 150-4 Filed 04/03/19 Page 28 of 180




                                                         App'x B Page 10
Case 4:17-cv-00179-KGB Document 150-4 Filed 04/03/19 Page 29 of 180




                                                         App'x B Page 11
Case 4:17-cv-00179-KGB Document 150-4 Filed 04/03/19 Page 30 of 180




                                                         App'x B Page 12
Case 4:17-cv-00179-KGB Document 150-4 Filed 04/03/19 Page 31 of 180




                                                         App'x B Page 13
Case 4:17-cv-00179-KGB Document 150-4 Filed 04/03/19 Page 32 of 180




                                                         App'x B Page 14
Case 4:17-cv-00179-KGB Document 150-4 Filed 04/03/19 Page 33 of 180




                                                         App'x B Page 15
Case 4:17-cv-00179-KGB Document 150-4 Filed 04/03/19 Page 34 of 180




                                                         App'x B Page 16
Case 4:17-cv-00179-KGB Document 150-4 Filed 04/03/19 Page 35 of 180




                                                         App'x B Page 17
Case 4:17-cv-00179-KGB Document 150-4 Filed 04/03/19 Page 36 of 180




                                                         App'x B Page 18
Case 4:17-cv-00179-KGB Document 150-4 Filed 04/03/19 Page 37 of 180




                                                         App'x B Page 19
Case 4:17-cv-00179-KGB Document 150-4 Filed 04/03/19 Page 38 of 180




                                                         App'x B Page 20
Case 4:17-cv-00179-KGB Document 150-4 Filed 04/03/19 Page 39 of 180




                                                         App'x B Page 21
Case 4:17-cv-00179-KGB Document 150-4 Filed 04/03/19 Page 40 of 180




                                                         App'x B Page 22
Case 4:17-cv-00179-KGB Document 150-4 Filed 04/03/19 Page 41 of 180




                                                         App'x B Page 23
Case 4:17-cv-00179-KGB Document 150-4 Filed 04/03/19 Page 42 of 180




                                                         App'x B Page 24
Case 4:17-cv-00179-KGB Document 150-4 Filed 04/03/19 Page 43 of 180




                                                         App'x B Page 25
Case 4:17-cv-00179-KGB Document 150-4 Filed 04/03/19 Page 44 of 180




                                                         App'x B Page 26
Case 4:17-cv-00179-KGB Document 150-4 Filed 04/03/19 Page 45 of 180




                                                         App'x B Page 27
Case 4:17-cv-00179-KGB Document 150-4 Filed 04/03/19 Page 46 of 180




                                                         App'x B Page 28
Case 4:17-cv-00179-KGB Document 150-4 Filed 04/03/19 Page 47 of 180




                                                         App'x B Page 29
Case 4:17-cv-00179-KGB Document 150-4 Filed 04/03/19 Page 48 of 180




                                                         App'x B Page 30
Case 4:17-cv-00179-KGB Document 150-4 Filed 04/03/19 Page 49 of 180




                                                         App'x B Page 31
Case 4:17-cv-00179-KGB Document 150-4 Filed 04/03/19 Page 50 of 180




                                                         App'x B Page 32
Case 4:17-cv-00179-KGB Document 150-4 Filed 04/03/19 Page 51 of 180




                                                         App'x B Page 33
Case 4:17-cv-00179-KGB Document 150-4 Filed 04/03/19 Page 52 of 180




                                                         App'x B Page 34
Case 4:17-cv-00179-KGB Document 150-4 Filed 04/03/19 Page 53 of 180




                                                         App'x B Page 35
Case 4:17-cv-00179-KGB Document 150-4 Filed 04/03/19 Page 54 of 180




                                                         App'x B Page 36
Case 4:17-cv-00179-KGB Document 150-4 Filed 04/03/19 Page 55 of 180




                                                         App'x B Page 37
Case 4:17-cv-00179-KGB Document 150-4 Filed 04/03/19 Page 56 of 180




                                                         App'x B Page 38
Case 4:17-cv-00179-KGB Document 150-4 Filed 04/03/19 Page 57 of 180




                                                         App'x B Page 39
Case 4:17-cv-00179-KGB Document 150-4 Filed 04/03/19 Page 58 of 180




                                                         App'x B Page 40
Case 4:17-cv-00179-KGB Document 150-4 Filed 04/03/19 Page 59 of 180




                                                         App'x B Page 41
Case 4:17-cv-00179-KGB Document 150-4 Filed 04/03/19 Page 60 of 180




                                                         App'x B Page 42
Case 4:17-cv-00179-KGB Document 150-4 Filed 04/03/19 Page 61 of 180




                                                         App'x B Page 43
Case 4:17-cv-00179-KGB Document 150-4 Filed 04/03/19 Page 62 of 180




                                                         App'x B Page 44
Case 4:17-cv-00179-KGB Document 150-4 Filed 04/03/19 Page 63 of 180




                                                         App'x B Page 45
Case 4:17-cv-00179-KGB Document 150-4 Filed 04/03/19 Page 64 of 180




                                                         App'x B Page 46
Case 4:17-cv-00179-KGB Document 150-4 Filed 04/03/19 Page 65 of 180




                                                         App'x B Page 47
Case 4:17-cv-00179-KGB Document 150-4 Filed 04/03/19 Page 66 of 180




                                                         App'x B Page 48
Case 4:17-cv-00179-KGB Document 150-4 Filed 04/03/19 Page 67 of 180




                                                         App'x B Page 49
Case 4:17-cv-00179-KGB Document 150-4 Filed 04/03/19 Page 68 of 180




                                                         App'x B Page 50
Case 4:17-cv-00179-KGB Document 150-4 Filed 04/03/19 Page 69 of 180




                                                         App'x B Page 51
Case 4:17-cv-00179-KGB Document 150-4 Filed 04/03/19 Page 70 of 180




                                                         App'x B Page 52
Case 4:17-cv-00179-KGB Document 150-4 Filed 04/03/19 Page 71 of 180




                                                         App'x B Page 53
Case 4:17-cv-00179-KGB Document 150-4 Filed 04/03/19 Page 72 of 180




                                                         App'x B Page 54
Case 4:17-cv-00179-KGB Document 150-4 Filed 04/03/19 Page 73 of 180




                                                         App'x B Page 55
Case 4:17-cv-00179-KGB Document 150-4 Filed 04/03/19 Page 74 of 180




                                                         App'x B Page 56
Case 4:17-cv-00179-KGB Document 150-4 Filed 04/03/19 Page 75 of 180




                                                         App'x B Page 57
Case 4:17-cv-00179-KGB Document 150-4 Filed 04/03/19 Page 76 of 180




                                                         App'x B Page 58
Case 4:17-cv-00179-KGB Document 150-4 Filed 04/03/19 Page 77 of 180




                                                         App'x B Page 59
Case 4:17-cv-00179-KGB Document 150-4 Filed 04/03/19 Page 78 of 180




                                                         App'x B Page 60
Case 4:17-cv-00179-KGB Document 150-4 Filed 04/03/19 Page 79 of 180




                                                         App'x B Page 61
Case 4:17-cv-00179-KGB Document 150-4 Filed 04/03/19 Page 80 of 180




                                                         App'x B Page 62
Case 4:17-cv-00179-KGB Document 150-4 Filed 04/03/19 Page 81 of 180




                                                         App'x B Page 63
Case 4:17-cv-00179-KGB Document 150-4 Filed 04/03/19 Page 82 of 180




                                                         App'x B Page 64
Case 4:17-cv-00179-KGB Document 150-4 Filed 04/03/19 Page 83 of 180




                                                         App'x B Page 65
Case 4:17-cv-00179-KGB Document 150-4 Filed 04/03/19 Page 84 of 180




                                                         App'x B Page 66
Case 4:17-cv-00179-KGB Document 150-4 Filed 04/03/19 Page 85 of 180




                                                         App'x B Page 67
Case 4:17-cv-00179-KGB Document 150-4 Filed 04/03/19 Page 86 of 180




                                                         App'x B Page 68
Case 4:17-cv-00179-KGB Document 150-4 Filed 04/03/19 Page 87 of 180




                                                         App'x B Page 69
Case 4:17-cv-00179-KGB Document 150-4 Filed 04/03/19 Page 88 of 180




                                                         App'x B Page 70
Case 4:17-cv-00179-KGB Document 150-4 Filed 04/03/19 Page 89 of 180




                                                         App'x B Page 71
Case 4:17-cv-00179-KGB Document 150-4 Filed 04/03/19 Page 90 of 180




                                                         App'x B Page 72
Case 4:17-cv-00179-KGB Document 150-4 Filed 04/03/19 Page 91 of 180




                                                         App'x B Page 73
Case 4:17-cv-00179-KGB Document 150-4 Filed 04/03/19 Page 92 of 180




                                                         App'x B Page 74
Case 4:17-cv-00179-KGB Document 150-4 Filed 04/03/19 Page 93 of 180




                                                         App'x B Page 75
Case 4:17-cv-00179-KGB Document 150-4 Filed 04/03/19 Page 94 of 180




                                                         App'x B Page 76
Case 4:17-cv-00179-KGB Document 150-4 Filed 04/03/19 Page 95 of 180




                                                         App'x B Page 77
Case 4:17-cv-00179-KGB Document 150-4 Filed 04/03/19 Page 96 of 180




                                                         App'x B Page 78
Case 4:17-cv-00179-KGB Document 150-4 Filed 04/03/19 Page 97 of 180




                                                         App'x B Page 79
Case 4:17-cv-00179-KGB Document 150-4 Filed 04/03/19 Page 98 of 180




                                                         App'x B Page 80
Case 4:17-cv-00179-KGB Document 150-4 Filed 04/03/19 Page 99 of 180




                                                         App'x B Page 81
Case 4:17-cv-00179-KGB Document 150-4 Filed 04/03/19 Page 100 of 180




                                                         App'x B Page 82
Case 4:17-cv-00179-KGB Document 150-4 Filed 04/03/19 Page 101 of 180




                                                         App'x B Page 83
Case 4:17-cv-00179-KGB Document 150-4 Filed 04/03/19 Page 102 of 180




                                                         App'x B Page 84
Case 4:17-cv-00179-KGB Document 150-4 Filed 04/03/19 Page 103 of 180




                                                         App'x B Page 85
Case 4:17-cv-00179-KGB Document 150-4 Filed 04/03/19 Page 104 of 180




                                                         App'x B Page 86
Case 4:17-cv-00179-KGB Document 150-4 Filed 04/03/19 Page 105 of 180




                                                         App'x B Page 87
Case 4:17-cv-00179-KGB Document 150-4 Filed 04/03/19 Page 106 of 180




                                                         App'x B Page 88
Case 4:17-cv-00179-KGB Document 150-4 Filed 04/03/19 Page 107 of 180




                                                         App'x B Page 89
Case 4:17-cv-00179-KGB Document 150-4 Filed 04/03/19 Page 108 of 180




                                                         App'x B Page 90
Case 4:17-cv-00179-KGB Document 150-4 Filed 04/03/19 Page 109 of 180




                                                         App'x B Page 91
Case 4:17-cv-00179-KGB Document 150-4 Filed 04/03/19 Page 110 of 180




                                                         App'x B Page 92
Case 4:17-cv-00179-KGB Document 150-4 Filed 04/03/19 Page 111 of 180




                                                         App'x B Page 93
Case 4:17-cv-00179-KGB Document 150-4 Filed 04/03/19 Page 112 of 180




                                                         App'x B Page 94
Case 4:17-cv-00179-KGB Document 150-4 Filed 04/03/19 Page 113 of 180




                                                         App'x B Page 95
Case 4:17-cv-00179-KGB Document 150-4 Filed 04/03/19 Page 114 of 180




                                                         App'x B Page 96
Case 4:17-cv-00179-KGB Document 150-4 Filed 04/03/19 Page 115 of 180




                                                         App'x B Page 97
Case 4:17-cv-00179-KGB Document 150-4 Filed 04/03/19 Page 116 of 180




                                                         App'x B Page 98
Case 4:17-cv-00179-KGB Document 150-4 Filed 04/03/19 Page 117 of 180




                                                         App'x B Page 99
Case 4:17-cv-00179-KGB Document 150-4 Filed 04/03/19 Page 118 of 180




                                                        App'x B Page 100
Case 4:17-cv-00179-KGB Document 150-4 Filed 04/03/19 Page 119 of 180




                                                        App'x B Page 101
Case 4:17-cv-00179-KGB Document 150-4 Filed 04/03/19 Page 120 of 180




                                                        App'x B Page 102
Case 4:17-cv-00179-KGB Document 150-4 Filed 04/03/19 Page 121 of 180




                                                        App'x B Page 103
Case 4:17-cv-00179-KGB Document 150-4 Filed 04/03/19 Page 122 of 180




                                                        App'x B Page 104
Case 4:17-cv-00179-KGB Document 150-4 Filed 04/03/19 Page 123 of 180




                                                        App'x B Page 105
Case 4:17-cv-00179-KGB Document 150-4 Filed 04/03/19 Page 124 of 180




                                                        App'x B Page 106
Case 4:17-cv-00179-KGB Document 150-4 Filed 04/03/19 Page 125 of 180




                                                        App'x B Page 107
Case 4:17-cv-00179-KGB Document 150-4 Filed 04/03/19 Page 126 of 180




                                                        App'x B Page 108
Case 4:17-cv-00179-KGB Document 150-4 Filed 04/03/19 Page 127 of 180




                                                        App'x B Page 109
Case 4:17-cv-00179-KGB Document 150-4 Filed 04/03/19 Page 128 of 180




                                                        App'x B Page 110
Case 4:17-cv-00179-KGB Document 150-4 Filed 04/03/19 Page 129 of 180




                                                        App'x B Page 111
Case 4:17-cv-00179-KGB Document 150-4 Filed 04/03/19 Page 130 of 180




                                                        App'x B Page 112
Case 4:17-cv-00179-KGB Document 150-4 Filed 04/03/19 Page 131 of 180




                                                        App'x B Page 113
Case 4:17-cv-00179-KGB Document 150-4 Filed 04/03/19 Page 132 of 180




                                                        App'x B Page 114
Case 4:17-cv-00179-KGB Document 150-4 Filed 04/03/19 Page 133 of 180




                                                        App'x B Page 115
Case 4:17-cv-00179-KGB Document 150-4 Filed 04/03/19 Page 134 of 180




                                                        App'x B Page 116
Case 4:17-cv-00179-KGB Document 150-4 Filed 04/03/19 Page 135 of 180




                                                        App'x B Page 117
Case 4:17-cv-00179-KGB Document 150-4 Filed 04/03/19 Page 136 of 180




                                                        App'x B Page 118
Case 4:17-cv-00179-KGB Document 150-4 Filed 04/03/19 Page 137 of 180




                                                        App'x B Page 119
Case 4:17-cv-00179-KGB Document 150-4 Filed 04/03/19 Page 138 of 180




                                                        App'x B Page 120
Case 4:17-cv-00179-KGB Document 150-4 Filed 04/03/19 Page 139 of 180




                                                        App'x B Page 121
Case 4:17-cv-00179-KGB Document 150-4 Filed 04/03/19 Page 140 of 180




                                                        App'x B Page 122
Case 4:17-cv-00179-KGB Document 150-4 Filed 04/03/19 Page 141 of 180




                                                        App'x B Page 123
Case 4:17-cv-00179-KGB Document 150-4 Filed 04/03/19 Page 142 of 180




                                                        App'x B Page 124
Case 4:17-cv-00179-KGB Document 150-4 Filed 04/03/19 Page 143 of 180




                                                        App'x B Page 125
Case 4:17-cv-00179-KGB Document 150-4 Filed 04/03/19 Page 144 of 180




                                                        App'x B Page 126
Case 4:17-cv-00179-KGB Document 150-4 Filed 04/03/19 Page 145 of 180




                                                        App'x B Page 127
Case 4:17-cv-00179-KGB Document 150-4 Filed 04/03/19 Page 146 of 180




                                                        App'x B Page 128
Case 4:17-cv-00179-KGB Document 150-4 Filed 04/03/19 Page 147 of 180




                                                        App'x B Page 129
Case 4:17-cv-00179-KGB Document 150-4 Filed 04/03/19 Page 148 of 180




                                                        App'x B Page 130
Case 4:17-cv-00179-KGB Document 150-4 Filed 04/03/19 Page 149 of 180




                                                        App'x B Page 131
Case 4:17-cv-00179-KGB Document 150-4 Filed 04/03/19 Page 150 of 180




                                                        App'x B Page 132
Case 4:17-cv-00179-KGB Document 150-4 Filed 04/03/19 Page 151 of 180




                                                        App'x B Page 133
Case 4:17-cv-00179-KGB Document 150-4 Filed 04/03/19 Page 152 of 180




                                                        App'x B Page 134
Case 4:17-cv-00179-KGB Document 150-4 Filed 04/03/19 Page 153 of 180




                                                        App'x B Page 135
Case 4:17-cv-00179-KGB Document 150-4 Filed 04/03/19 Page 154 of 180




                                                        App'x B Page 136
Case 4:17-cv-00179-KGB Document 150-4 Filed 04/03/19 Page 155 of 180




                                                        App'x B Page 137
Case 4:17-cv-00179-KGB Document 150-4 Filed 04/03/19 Page 156 of 180




                                                        App'x B Page 138
Case 4:17-cv-00179-KGB Document 150-4 Filed 04/03/19 Page 157 of 180




        ARMY REGULATIONS!
                                                                   £.AR
                                                         HEADQUARTERS,
                                                                        \..._,_.­
                                                                                     633-15

                                                  DEPARTMENT OF THE ARMY
        No. 633-15                               WASHINGTON 25, D. C., 7 April 1959

                     PROCEDURE FOR MILITARY EXECUTIONS .                                  ~~r-
                                                                             Paragraph   Pair"
        SECTION      I.   GENERAL
                          Definitions __________________________________             1      2
                          Manner of execution __________________________             2      2
                          \Vitnesses-----------------------------------              3      2
                          Multiple executions --------------------------             4      2
                          Escort______________________________________               5      3
                          Chaplain____________________________________               6      3
                          Medical officer _______________________________            7      3
                          Interpreter__________________________________              8      3
                          Miscellaneous________________________________              9      3
                   II. 	 EXECUTION BY MUSKETRY
                         Officer charged with carrying out execution_____.          10      4
                         Assembly of escort.___________________________             11      5
                         Execution___________________________________               12      5
                  III. 	 EXECUTION BY HANGING
                         Officer charged with carrying out execution_____.          13      6
                         Executioner_________________________________               14      7
                          AssemblY-----------------------------------·              15      7
                          Execution___________________________________              16      8
                   IV. 	 EXECUTION BY ELECTROCUTION
                         General_____________________________________               17      8
                         Officer charged with carrying out execution_____.          18      8
                         Executioner_________________________________               19      8
                         Execution___________________________________               20      8
                   v. 	   PROCEEDINGS AFTER EXECUTION
                          Disposition of remains________________________            21      9
                          Disposition of effects-------------------------·          22      9
                          Notification and reports _______________________          23      9
                  VI. 	 MODIFICATION OF PROCEDURES
                        Limited Facilities____________________________              24     10
                        In time of war_______________________________               25     10
                  VII.    STRUCTURES
                          Permanent scaffold___________________________             26     10
                          Semipermanent scaffold_______________________             27     10
                          Emergency structures________________________              28     10
              VIII.       EQUIPMENT
                          Hood_______________________________________
                                                                                    29     11
                          Collapse board and binding strap_______________           30     11
                          Rope________________________________________
                          Post________________________________________              31     11
                                                                                    32     11
                          Electrocution________________________________
                                                                                    33     11
          •These regulations supersede DA Pam 27-4, 9 Dec 1947, including C 1,
        24 June 1953.
        TAGO 6167B-Apr

                                                                    App'x C Page 11
Case 4:17-cv-00179-KGB Document 150-4 Filed 04/03/19 Page 158 of 180




        AR 633-15 	                       2
                                     SECTION   I
                                     GENERAL
           I. Definitions. For the purpose of these regulations only the
        following definitions apply:
           a. Confirming authority. The competent authority of the agency
        through which military jurisdiction is exercised ordering the exe­
        cution of a sentence of death.
           b. Officer designated to execute the approved sentence. The offi­
        cer designated by the confirming authority (a above) to execute
        the approved sentence of death.
           c. Officer charged with carrying out the execution. The sub­
        ordinate officer duly and officially named by an order of the officer
        designated to execute the sentence (b above) and directed therein
        to carry out the execution.
           2. l\lanner of execution. Military executions will be in the
       , manner designated by the confirming 	authority or by shooting,
         hanging, or electrocution.
           3. Witnesses. The officer designated by the confirming authority
        to execute the approved sentence will prescribe whether the execu­
        tion will be public or private, rules of secrecy as to time, place, and
        the presence of witnesses, military or civilian, including members
        of the press if the presence of the latter is deemed proper. In the
        case of the execution of a foreign national, the officer designatd to
        execute the sentence will prescribe whether persons of the same
        nationality as the condemned may be present. Neither photographs
        nor motion pictures of the actual execution will be permitted ex­
        cept for official purposes. The environs of the place of execution
        will be closely and securely guarded to prevent the intrusion of un­
        authorized persons. All persons in attendance will be cautioned
        that no demonstrations or unseemly conduct will be tolerated.
            4. l\lultiple executions. In multiple executions by electrocution
         in the continental United States the prisoners will be executed in
         succession and the same electric chair will be used for each execu­
        tion. In multiple executions by musketry or hanging, the prisoners
         may be executed either simultaneously or in succession. Where two
        or more prisoners are to be executed in succession by musketry or
        hanging, the same execution party or gallows may be used for each
        execution. Where two or more prisoners are to be executed simul­
        taneously by musketry, a separate execution party will be provided
        ·.for each of the prisoners. The latter will be placed in line at an
        interval of ten paces. Where two or more prisoners are to be exe­
        cuted simultaneously by hanging, the officer designated to execute
                                                                      AGO 1il67B


                                                             App'x C Page 22
Case 4:17-cv-00179-KGB Document 150-4 Filed 04/03/19 Page 159 of 180




                                           3                       AR 633-15 

        the sentence will prescribe the number of gallows to be erected,
        and the prisoners will be hanged from the gallows simultaneously
        or by groups.
          5. Escort, The escort for execution by musketry or hanging
        may be dismounted or motorized, but upon arrival at the scene of
        execution, motorized escorts will form in the manner prescribed
        for dismounted escorts. The minimum escort will consist of com­
        ponents as prescribed in paragraphs lla and 15a. Where the pris­
        oner is to be executed by electrocution, the strength, formation,
        and duties of the guard escort will be as prescribed by the officer
        charged with carrying out the execution.
           6. Chaplain. In all executions, a chaplain of the prisoner's
        ,choice will be provided if practicable. If no chaplain of the pris­
        oner's choice or of his particular faith and/or race is available, the
        officer charged with the execution of the sentence will take all rea­
        sonable measures to provide a civilian clergyman of that faith
        and/or race. The chaplain should be available at all times after
        the prisoner is notified of- the time of execution.
           7. l\lcdical officer. A medical officer will be officially designated
        to be in attendance upon the execution. It will be his duty to de­
        termine the extinction of life in the prisoner and to make pro­
        nouncement thereof. He will furnish a death certificate to accom­
        pany the report of execution.
          8. Interpreter. In the event the prisoner does not speak English,
       an interpreter will be officially designated to be in attendance at
       the notification of the prisoner (par. 9a) and the execution. It is
       his duty to interpret the charge, finding, sentence orders, and any
       last statement made by the prisoner. Before entering upon his
       duties, the interpreter will take the oath or affirmation required
       of an interpreter for a court-martial.
          9. l\liscellaneous. a. The prisoner will be notified of the time
       of execution no less than 24 hours prior thereto if practicable, at
       which time the charge, finding, sentence, and order directing the
       execution will be read to him by the officer charged with carrying
       out the execution. The chaplain should be present.
          b. Unless the exigencies of the situation preclude such action, .
       due notice of the time and place of execution will be given to the
       next of kip of the prisoner and ·an opportunity provided for the
       claiming of the body following the execution.
         c. Items of clothing and alterations thereto to be worn by a
       prisoner to be executed by hanging or electrocution will be as pre­
       scribed by the officer charged with carrying out the execution, in
        AGO 6167B



                                                             App'x C Page 33
Case 4:17-cv-00179-KGB Document 150-4 Filed 04/03/19 Page 160 of 180




        AR 633-15                        4

        accordance with the technical instructions of the executioner. A
       prisoner in the Armed Forces of the United States will be dressed
       in regulation uniform from which all decorations, insignia, or
        other evidence of membership therein have been removed. Like­
       wise, no such evidences will appear on any clothing used in burial.
       Similar procedures may be dispensed with, at the discretion of the
       officer charged with carrying out the execution (or higher au­
       thority) in the case of a prisoner in the armed forces of another
       nation. A prisoner not within the foregoing categories may be
       dressed in any clothing available.
          d. After the prisoner is notified of the time of execution (a
       above), the commanding officer of the place of confinement will,
       where practicable, approve any reasonable special request of the
       prisoner, including special request for food, and permission to
       have in his possession a Bible, Rosary, or similar religious articles
       during the execution. Sufficient writing paper and envelopes should
       ;be furnished and no limit placed on the number of letters which
       may be written. All letters are subject to censorship and may or
       may not be forwarded.

                                   SECTION    II
                        EXECUTION BY MUSKETRY
           10. Officer charged with carrying out execution. The officer
       charged with carrying out the execution will command the escort
       and make the necessary arrangements for the conduct of the exe­
       cution. He will_:
          a. Instruct and rehearse the escort and the execution party in
       their duties, insuring that all members of the execution party are
       qualified in the weapon to be used.
          b. Arrange for the receipt of the prisoner by the prisoner guard.
          c. Arrange for an execution party of eight men and one ser­
       geant.
        · d. Arrange for a chaplain to accompany the prisoner.
          e. Arrange for the presence of a medical officer at the scene of
       the execution.
          f. Cause a post with proper rings placed therein for securing
       the prisoner in an upright position to be erected at the place of
       execution.
          g. Cause eight rifles to be loaded in his presence. At least one ·
       but no more than three will be loaded with blank ammunition. He
       will place the rifles at random in the rack provided for that pur­
       1


       pose.
          h. Provide a black hood to cover the head of the prisoner.
                                                                   AGO 11167B



                                                          App'x C Page 44
Case 4:17-cv-00179-KGB Document 150-4 Filed 04/03/19 Page 161 of 180




                                          5                      AR 633-15 

          i. Provide a 4-inch round target, white or black as appropriate;
        a black target will be used when light colored clothing is worn.
           j. Cause the prisoner's wrists to be secured either behind his
        back or in front at the waist (fig. 1), before or immediately after
        his receipt by the prisoner guard.
           k. Provide straps to secure the prisoner to the post at waist and
        ankles.
           II. Assembly of escort. a. The prisoner guard will consist of
         four men armed with rifles, under the command of a sergeant
        \armed with a pistol. At the proper time, the prisoner guard will
        'proceed to the place of confinement to receive the prisoner.
           b. The execution party will be formed unarmed and proceed to
        a previously prepared rack of rifles, secure arms, and move to the
        scene of the execution, halting 15 paces from and facing the po­
        sition to be taken by the prisoner. The sergeant of the execution
        party will be armed with a pistol. At close interval, at order arms,
        and at parade rest the execution party will await the arrival of the
        prisoner and escort.
           c. Witnesses, if any, will take position facing the scene of the
        execution, 15 paces to the right and 5 paces to the front of the exe­
        cution party.
          d. At the designated time, the prisoner, with his wrists bound
        securely behind his back or in front at the waist (fig. 1), accom­
        panied by the chaplain, will be received by the prisoner guard. The
        escort will then proceed to the scene of the execution.
          e. The prisoner guard, prisoner, and chaplain will proceed di­
        rectly to the prisoner's post, halt, and face the execution party.
           12. Execution. a. The officer charged with carrying out the
        execution will take position in front of the execution party and
        face the prisoner. He will notify the prisoner and the chaplain that
        a brief time will be allowed the prisoner for any last statement.
        After a reasonable time, he will order the sergeant of the execu­
        tion party and the sergeant of the prisoner guard to secure the
        prisoner to the post and to place the hood over his head. The med­
        ical officer then will place the target over the prisoner's heart. The
        prisoner prepared, the officer charged with carrying out the exe­
        cution will order the prisoner guard to move to a position five
        paces behind the execution party. The chaplain and medical officer
        will take positions five paces to the left of and five paces to the
        front of the execution party. The officer charged with carrying out
        the execution will take position five paces to the right of and five
        paces to the front of the execution party.
        AGO 6167B


                                                           App'x C Page 55
Case 4:17-cv-00179-KGB Document 150-4 Filed 04/03/19 Page 162 of 180




       AR 	633-15                        6

          b. Commands for the execution will be given orally as pre­
       scribed below:
             (1) 	 At the command READY, the execution party will take
                   that position and unlock rifles.
             (2) 	 At the command AIM, the execution party will take that
                   position with rifles aimed at target on the prisoner's
                   body.
              (3) 	 At the command FIRE, the execution party will fire si­
                   multaneously.
              (4) 	 The officer charged with carrying out the execution will
                   then bring the execution party to "Order Arms."
          c. The officer charged with carrying out the execution will join
       the medical officer who will examine the prisoner and, if necessary,
       direct that the "coup de grace" be administered. Should the med­
       'ical officer so decide, the sergeant of the execution party will ad­
       minister the "coup de grace," with a hand weapon, holding the
       muzzle just above the ear and one foot from the head.
          d. Upon pronouncement of the death of the prisoner by the med­
       ical officer, the execution party will proceed to the rack from which
       the rifles were originally obtained, and replace the rifles in the rack
       at random. The execution party will then be dismissed.
          e. The prisoner guard will return to the area of their quarters
       and be dismissed.

                                   SECTION   III
                         EXECUTION BY HANGING
            13. Officer charged with carrying out execution. The officer
       charged with carrying out the execution will command the escort
       and make the necessary arrangements for the conduct of the exe­
       cution. He will-
           a. Instruct components of the escort in their duties.
           b. Arrange for the receipt of the prisoner by the prisoner guard.
           c. Arrange for a chaplain to accompany the prisoner.
           d. Arrange for the presence of a medical officer at the scene of
       the execution.
           e. Provide a proper gallows.
           f. Provide a black hood to cover the head of the prisoner.
           g. Provide a collapse board for use if necessary.
           h. Cause the prisoner's wrists to be secured before or immedi­
       ately upon his receipt' by the prisoner guard. The wrists may be
       secured either behind the back or in front, fastened to the belt
        (fig. 1).
                                                                     AGO 5167B


                                                            App'x C Page 66
Case 4:17-cv-00179-KGB Document 150-4 Filed 04/03/19 Page 163 of 180




                                                   7	                           AR 633-15
           i. Determine the proper amount of drop of the prisoner through
         the trapdoor. A standard drop chart for normal men of given
         weights is given below. Variation of the drop because of physical
         condition may be necessary. A medical officer will be consulted to
         determine whether any factors, such as age, health, or muscular
         condition will affect the amount of drop necessary for a proper
         execution.
         120 	lbs   or less ____________8' 1"           170 lbs ___________________6' O"
         125 lbs    ------------------- 7' 10"          175 lbs ___________________ 5• 11"
         130 lbs    ___________________ 7• 7"           180 lbs ___________________ 5• 9"
         135 lbs     _____________________ 7• 4"        185 lbs -------------------5'7H
         140 lbs    ___________________ 7'1"            190 lbs ___________________ 5• 6"
         145 lbs    ____________________6' 9"           195 lbs ___________________ 5• 5"
         150 lbs    ___________________6'7"             200   lbs   -------------------5' 4"
         155 lbs     ___________________6' 6" 	         205   lbs   ___________________ 5• 2"
         160 lbs -------------------- 6' 4"             210   lbs   ___________________ 5• 1"
         165 lbs --------------------6' 2"              220   lbs   and over __________ 5• O"

           J°. Rehearse the execution within 24 hours prior to the scheduled
         time for the execution. A sandbag or similar object approximating
         the prisoner's weight may be used to insure proper functioning of
         the gallows, trapdoor, and hangman's noose.
            14. Executioner. An official experienced executioner will be ap­
         pointed by the officer charged with carrying out the execution. If
         one is not available to the command, a professional civilian execu­
         tioner may be obtained and appointed. In the event a professional
         executioner is not available, a suitable emotionally stable member
         of the command will be selected and appointed executioner.
            15. Assembly. a. The prisoner guard will consist of 10 men
         armed with rifles, two corporals armed with pistols, under the
         command of a sergeant armed with a pistol. The prisoner guard
         will form in double ranks and at the proper time will proceed to
         the door of the place of confinement to receive the prisoner.
            b. Witnesses, if any, will assemble at the scene of the execution
         in positions designated by the officer charged with carrying out
         the execution.
           c. At the designated time the prisoner, with his wrists bound
         securely, accompanied by the chaplain, will be received by the pris­
         oner guard and placed between the ranks. The escourt will then
         proceed to the scene of the execution.
           d. Upon the arrival of the escort at the scene of the execution,
         the corporals and the sergeant of the prisoner guard will conduct
         the prisoner to the platform of the gallows, the officer charged with
         carrying out the execution and the chaplain preceding the pris­
         oner.
         AGO 6167B


                                                                        App'x C Page 77
Case 4:17-cv-00179-KGB Document 150-4 Filed 04/03/19 Page 164 of 180




       AR 633-15                        8

          16. Execution. a.• The officer charged with carrying out the
       execution will notify the chaplain and the prisoner that a brief
       time will be allowed the prisoner for any last statement. After a
       reasonable time, he will have the executioner place the hood over
       the prisoner's head, bind the prisoner's ankles, adjust the noose
       around the prisoner's neck, and then take position at the trigger.
       Upon signal from the officer charged with carrying out the exe­
       cution, the executioner will spring the trap. The medical officer
       will then examine the body for time of death and report to the
       officer charged with carrying out the execution.
          b. Upon the pronouncement of the death of the prisoner, the es­
       cort will return to the area of their quarters and be dismissed.

                                   SECTION   IV
                    EXECUTION BY ELECTROCUTION
          17. General. Execution by electrocution may be effected only
       at the confinement facility designated by Headquarters, Depart­
       ment of the Army. Procedures for execution by electrocution will
       necessarily vary from those prescribed for execution by musketry
       or hanging.
          18. Officer charged with carrying out execution. The officer
       charged with carrying out the execution will make the necessary
       arrangements for the conduct of the execution. He will-
         a. Select and appoint such personnel, including guards, as may
       be required to carry out the execution.
          b. Instruct all components of the execution party in their duties.
         c. Arrange for a chaplain to accompany the prisoner.
         d. Arrange for the presence of a medical officer at the scene of
       the execution.
          e. Provide the mechanical facilities and items of equipment and
       clothing required to carry out the execution.
          19. Executioner. The officer charged with carrying out the
       execution will obtain and appoint a professional civilian execu­
       tioner to perform the execution. Execution by electrocution may
       not be performed by other than a professional civilian executioner.
          20. Execution. a. On the day of execution, the prisoner will
       be clothed and otherwise prepared in accordance with instructions
       of the executioner.
          b. At the designated time, the prisoner, accompanied by the
       chaplain, will proceed under guard from the prisoner's cell into the
       execution chamber. The officer charged with carrying out the exe-
                                                                   AGO 5167B


                                                           App'x C Page 88
Case 4:17-cv-00179-KGB Document 150-4 Filed 04/03/19 Page 165 of 180




                                          9                       Alt   <~13-15

        cution will notify the chaplain and the prisoner that a brief time
        will be allowed the prisoner for any last st.'l.tement. After a reason­
        able time, he will order the guards to place the prisoner in the
        electric chair according to the instructions of the executioner. Fol­
        lowing the placing of the prisoner in the electric chair, the o!licer
        charged with carrying out the execution, the guards, the chaplain,
        and the medical officer will move to designated positions in the
        execution chamber. The executioner will then perform final prepa­
        rations. Upon signal from the executioner that all final prepara­
        tions have been completed and he is ready to proceed, the officer
        charged with carrying out the execution will signal the execu­
        tioner to perform the execution.
           c. Upon notification from the executioner that he may proceed,
        the medical officer will then examine the body, note the time of
        death, and report to the oflicer charged with carrying out the exe­
        cution.
           d. Upon pronouncement of the death of the prisoner, the officer
        charged with carrying out the execution will dismiss the execution
        party.

                                     SECTION   V
                     PROCEEDINGS AFTER EXECUTION
           21. Dispmlition of remains. The officer charged with carrying
        out the execution will arrange in advance for an ambulance or
        other conveyance with sufficient personnel to be in attendance
        upon the execution to receive and care for the hody. If the next of
        kin or other relatives of the deceased desire the body, the officer
        charged with carrying out the execution will, if practicable, per­
        mit its delivery to them for burial. If no such claim is made, he will
        cause it to be buried in a post or civilian cemetery or at the ymce
        of death, whichever may be deemed proper and is authorized by
        pertinent regulations. Disposition of remains of such personnel of
        the Armed Forces of the United States is governed by Army Heg­
        ulations of the 638-series or comparable regulations of the United
        States Navy or United States Air Force as appropriate. All burials
        in post cemeteries are governed by AR 210-190.
           22. Disposition of effects. See 10 USC 4712 et seq. and AR
         643-50 or AR 643-55 as applicable. War criminals and civilan res­
         ident criminals convicted by a Military Tribunal and executed by
         military authorities are considered as subject to military law for
         the purpose of disposition of effects.
          23. Notification aml reports. The oflicer designated to execute
        the approved sentence will notify The Adjutant General immedi-
         AGO 6167B

                                                           App'x C Page 99
Case 4:17-cv-00179-KGB Document 150-4 Filed 04/03/19 Page 166 of 180




       AR 633-15                         10 

       ately following the execution, by fastest available method of com­
       munication, of the carrying out of the sentence of death, the time,
       place and any unusual circumstances attendant thereon. He will
       likewise, in addition, furnish other notifications as may be re­
       quired by AR 600-65 and AR 600-66 or AR 600-67. The quarter­
       master or other officer in charge of burial will furnish the report
       of burial as required in the regulations cited in paragraph 21.

                                   SECTION      VI
                     MODIFICATION OF PROCEDURES

          24. Limited facilities. If the facilities are not available for the
       carrying out of each of the provisions of this regulation or if the
       exigencies of the situation require it, the officer designated to exe­
       cute the approved sentence may make the necessary modification
       of the provisions herein contained, except that he may not change
       the mode of execution. Any modification will be reported in writ­
       ing to the confirming authority.
          25. In time of war. In time of war, only the minimum number
       of troops necessary to accomplish the execution need be employed.

                                   SECTION      VII
                                 STRUCTURES

           26. Permanent scaffold. A permanent type, demountable scaf­
       fold, with a metal trigger mechanism, will be erected when the
       need for such a structure is determined by the commanding officer
        (fig. 2). Where available, troops belonging to the Corps of Engi­
       neers will be employeq in the constructing of the scaffold, but
       where not available, or where it is more practicable, other troops
       or civilans may be employed. Preliminary tests will be made to in­
       sure the strength of the rope and the stability of the scaffold's con­
       struction. If facilities are limited, a trapdoor on the second floor
       of the building may be constructed to effect the execution, or a
       similar improvisation employed.
         27. Semipermanent scaffold. A semipermanent scaffold which
       requires no special metal fittings may be used in executions by
       hanging when deemed expedient by the officer charged with
       carrying out the execution (fig. 3). ·
         28. Emergency structures. When the exigencies of the field so
       dictate, emergency type gallows may be used (fig. 4).
                                                                    AGO 5167B


                                                        App'x C Page 1010
Case 4:17-cv-00179-KGB Document 150-4 Filed 04/03/19 Page 167 of 180




                                           11                       AR 633-15 

                                    SECTION     VIII
                                    EQUIPMENT
           29. Hood. The hood will be black, the outer surface of rough
         materials, split at the open end so that it will come well down
         on the prisoner's chest and back.
           30. Collapse board and binding strap. A collapse board will
         be provided for use in case of the collapse of the prisoner (fig. 5).
            31. Rope. The rope will be of manila hemp, at least % inch
         and not more than 1%, inches in diameter and approximately 30
         feet in length. The rope will be boiled and then stretched while
         drying to eliminate any spring, stiffness, or tendency to coil.
         The hangman's knot (fig. 7) will be used in the preparation of
         the noose. That portion of the noose which slides through the
         knot will be treated with wax, soap, or grease to insure a smooth
         sliding action through the knot. The noose will be placed snugly
         around the prisoner's neck in such a manner that the hangman's
         knot is directly behind his left ear.
          32. Post. Design for post used in execution by musketry as
         mentioned in paragraph 12a, is shown in figure 6.
            33. Electrocution. Facilities and equipment for effecting execu­
         tion by means of electrocution will be in accordance with Head­
         quarters, Department of the Army instructions.




               if·······
              ~#                  ~
                                  ~~-A_ _a
                                         . . ,.                                

                                                       A= Body Strop
                                                       B = Arm Straps 1"u91l
                                                                        ,.
                                 Figure 1. Binding strap.




          AGO 5167H



                                                            App'x C Page 1111
Case 4:17-cv-00179-KGB Document 150-4 Filed 04/03/19 Page 168 of 180




      AR 633-15                                                               12 


                                    .,..,
              ~IXl:::;:=======1~?~1==============~1x::;;J
              !'.=======~.- ~=========~ .


       ."' 

       "'--
                     s·   &"            I                       6" 6"
                                                                                                -.. 

                                        I
                                        .
               IYI                  ,:-"; I              .,.,..-2"16"•9' ~,,_,,.     ex
                                    -           212·.~'cuP ANGLES
                                            ON UNDER SIDE

              ].               9' e"OUT 10 OUT OF COLS
                                              10'   o•                                ·.'!
                                   PLAN OVER BEAM




                                                                                                                         I
                                                                                                           9 TREAOS @ 10"•
                                                                                                          ~RE AOS 2"110°1 3'   o•
                                                                                               -f---+-~                --1---1..111:.Jlo(..I~~




                                                                                          ·I
                      PLATFORM AND STAIR PLAN AT SECTION A·A                                     SCALE   W'.   I'
                                              Figure 2 (!). Permanent scaffold.


                                                                                                                             AGO 6167B


                                                                                                           App'x C Page 1212
Case 4:17-cv-00179-KGB Document 150-4 Filed 04/03/19 Page 169 of 180




                                                       13                                    AR 633-15 



                           PLATE WASHER


                                 /       /
                             /       /




                                                   ct, OF SCAFFOLD                      ''



                                                                  o"
               I
               ''I
                     o
                                                    2"x4"x 10'
                                                                                        ..      (/)
                                                                                                !J
                                                                                                0
                                                                                                m
                                                2'x 4 'i 10' o"                                 llJ
                   .:                    "'
                                                                  !•
                                                                                                (!)
                                                                                                ct
                                                                                               a:
                                                                                               a:
                                                                                               <[
                                                                       3'is"114' o"            0

                                                                                               ,.Co..
                                                                                               :._




                                              FRONT ELEVATION SCALE           W' = I'
                         Figure 2 ®·Permanent scaf!old, front elevation.

        AGO 6167.S


                                                                                App'x C Page 1313
                                                            ·.,                                                             >
                                                          •rT"11
                                                                                                                            ::=
                                                                      &-2"•1"19'8.
                                                                                                                            ~
                                                                                             SIDE ELEVATION SCALE W' - I'   ~
                                                                                                                            °'
                                                                                                                             I
                                         . lo                                                                               ~
                                                                                                                            """
                                                A   11    ~ --~e\&"19' 1• PO$TS
                                                •                                                      t

                                                                                                                            .....
                                                                                                                            ~
                               b
                               !!




                                    ~
                                    SI



                    >
                    C'l
                    0
                    "'...._,
                    "'                                   Figure 2 ®· Permanent scaffold, side elevation.
                    °"




App'x C Page 1414
                                                                                                                                    Case 4:17-cv-00179-KGB Document 150-4 Filed 04/03/19 Page 170 of 180
                    >
                    8              1·                           3'   o•   OP'G.                                 •   1      MAX TRAVEL_ OF PULL ROO        e{"    I
                    ~
                    _,                                          ·c=       ~·THICK        SPLY PLYWOOO                   FLOOR
                    "' 	
                    t!I             n:::::;,                                                              1,-;/;;Jlw::u                               ~
                                                                                                                                                     I..~
                                                                                                                                      "PROD~                           .f'TlllCK STEEL PLATE
                                                                                         3"11f'                                                                                BELLCRANKS
                                                                                    DOOR CATCH 

                                                3 HEAVV   DUTY HINGES      21"12tx ~··       2' e• 

                                                 EVENLY   SPACED 
          -       - REQUIRED 

                                                                                     BOLT .. TRAVEL 

                                                  • OF SHAFT 

                                               CONNECT TO RELEASE LEVER 

                                                                                                              /i--..__---~~---'--~-...


                                                                                                          I
                                                                                                      I
                                    31i4'POST                                                     I                             e,        -~         	                  :t1]3_
                                    J' ;'LONG                                                /
                                                                                                                                                                          I     t1   ;I   1     SPLIT TYPE
                                                                                                                                                                                                                  ........

                                                                                         /                                                                                                     PILLOW BLOCKS      "',
                                                                                     /
                                         SPRING STEEL DOOR CATCI!               /                                                            I                                       -SHAFT- 2"81.ACK PtP£
                                           I,,                            /                                                              ¢OF• TRAP
                                          I      1'                                                                             ~
                                      • 	 .l.-                   /                                                                                   ,_
                                        ~""'     II         /                                                                   e     --1I
                                               11·-­
                                           \.__.u-
                                                                                                                                r
                                                                                                                                ill
                                                                                                                                '-
                                                                                                                                             I


                                                                                                                                             I             -fl'BOLTS                          CONTINUOUS   WELD


                           PLAN VIEW OF BELL CRANK
                                                                                                                                                                           I•   ·liii(JiJ: • '-SPLIT   TYPE
                                                                                                                                                                                                                  >
                                                                                                                                                                                               PILLOW BLOCKS      ==
                                                                                                                                                                                                                  ~
                                                                           Figure 2 ©. Permanent scaffold, bell crank. 	                                                                                          r
                                                                                                                                                                                                                  t.11
                                                                                                                                                                                                                  '"'"'




App'x C Page 1515
                                                                                                                                                                                                                              Case 4:17-cv-00179-KGB Document 150-4 Filed 04/03/19 Page 171 of 180
                                                                                                                                 11   11                        >
                                                                                                                                2 xJ0 '~.;.'                    ~
                                                                                                                                                                O'I
                                                                                                                                                                ~
                                                                                                                                                                ~
                                                                                                                                                                 I
                                                                                                                                                                ~


                                                                                     0                                                                          ""
                                                                                                                                               ·co
                                                                                                                                               :   ...
                                                                                                                                                (0
                                                                                     2                            (0




                             :z•x6"



                                                                                                                                                                .....
                                                                                                                                                                Q)




                                                                                     =o
                                :(j)



                                -'°-"'                                               2


                                                                                                                                                         ii'·

                    >
                    Cl
                                                    u                ~1
                    0
                                         Front   Elev   J;;.
                                                         4
                                                             = 12"                                                     Side   Elev    ~"= 12"
                    ~
                    "'...,                                                Figure 8 (!). Semipermanent scaffold•
                    =
App'x C Page 1616
                                                                                                                                                                        Case 4:17-cv-00179-KGB Document 150-4 Filed 04/03/19 Page 172 of 180
Case 4:17-cv-00179-KGB Document 150-4 Filed 04/03/19 Page 173 of 180




                                                                                             17 	                      AR 633-15

               ---­            -             r


                                       ...
                                       2
                                       N
                  "'c
                 ·;:::
                  0
                  0
                 ii:

                 Cl
                                   ..
                                   00
                                                                  A

                 as                0
                 t-




                 Plan         of             Plat form                        l--4. = 12"
                                                                                                                      ENO
                 2"x8" Spiked All Around Top Of 

                 6"x6" To Form Plote or Ribbon 

          ~                                  lll]    II       U                                                   2"x6"
                  'u:
                      -       .... 2"xa"G xs                       ~
                                                                   .. :5
                  ·~           .-2-2"x8"
                                                                      g-~
                   '1::                                            ""c:
                                                              1=! g~                                    ...
                              1:
                                                                                                    A                         -
                   ~
                   .,._       -~           4'       o"         i~~
                                                                o­                                  l   - -·      2''x4 11
                                                                                                                              -
                                                                  =~~                                            Floori~g

                   'io             2- 2"x8"

                   •w          2·.a~
          h                                                                                                      2"x6"

               Framing                  For          Floor                     J.i"=     12" 	          Pion          of Underside
                                                                                                        Trap          Door, One Half
                                                                                                               3)' - 12"
                                                                                                               "4 ­

                          u 6"         6.                 u                  6"x6'l
                                                          6"x8"
                    Ill
                    QI
                    u
                  "
                  m
          ~        )(
           I
          en 	
                    ..
                  'io
                  _                                                                     ~
                  'N
                                                         6"x8''               6"x6"
                          ..,6"x 6"                       n                         r


          "Nz.-                                          9'-      e"

               Plan            of                Posts                 IH               u.
                                                                       ~    =12 "
                                                 Figure 9 ®· Semipermanent scaffold, details.

        AGO 5167B

                                                                                                         App'x C Page 1717
Case 4:17-cv-00179-KGB Document 150-4 Filed 04/03/19 Page 174 of 180




       AR 633-15 	                                                     18 





                                                                   3; • T 8 G Floor
                                                                     4
                                                                       2"x6 11


                                                    Ill '1                2"110
                                                                                  11


                                                    h    I

              /11                                   11 I
                                                    11 I
                                                     I I

                        II                               I

                                                                                          •

                        u                           Section
                                                        .%"= 12
                                                                  A -A
                                                                  11
                                                                                          ="'
                                                                                           IC



                                                                                           "'
           Elevation    of   Trigger Post               r    = 12"


                                                                         (~eovy          Strop     Hinge




                       4 "x 4 "   9' 6" Long                   Cut       In      Two   Pieces     At   Center
                              Hinged To Stand with I-Inch Bow At Center



                                                             MATERIALS
                                          11
                         2 pcs    6"x 8   22' Lo119
                                                -                      Gallows     Posts
                         4        6"•6"- 12'                           Platform Posts
                         2        2"x10•- 16'                          Step Stringers
                                                                       Cross Bar- Be om
                                            1
                         4        2"xl0   10''-

                         3        2"xe" - 14'                          Joist- Extend for stair landing
                                       11
                         I        2"18 •  12'                          Joist - Short
                         7        2"18''· 10'                          Joists- Regular
                         8        2"16·- 14'                           x Broees
                         4        2..x6"- 10'                          Gallows Broce&
                                                                       Knee Broces (cul to 5' o")
                                       11
                         I        4"x4    10'
                                            •
                                   11
                         4        4 14"•  4'                           Newels
                         2        2"x4"-  16'                          Stair Roil
                         I        2 11x4"·           14'                Stair Roil
                         3        Z'x4 •

                              ~looring 	
                                        11
                                                     10

                                        If 2• thick 	 6
                                                                       f

                                                                        Stair Roil
                                                       Ope 2"x8" 12' Long)
                                                           2"xe" 10' Long
                                                                                       a Trap    Door Roil


                                                      3    2"xe" 8 1 Long
                         t   PC   2"x6"· e' Long      Trap   Door   Roils
                         I        2•.s3,.;f e'        140 BM 314 • T 8 G Pine Flooring
                         4        2·.10"- 14'         Cut into 3' 6" lengths Step Tread
                         I        4"x4"- 10'          Trigger

                Figure 9 @. Semipermanent scaffold, details-Continued.




                                                                                                                AGO 51678


                                                                                                        App'x C Page 1818
Case 4:17-cv-00179-KGB Document 150-4 Filed 04/03/19 Page 175 of 180




                                                                         19                    AR 633-15 





                                                20'



                                                               la




                                                                      3 POLES SECURELY TIED
                                                                      AT TOP ANO SUNK 18" IN
                                                                            GROUND
               10'




                                                                         I
                          /,                                             I         Tripod Lashing
                                                       I                -f
                        il'                            I
                                                       ....­
                                                               s·~:
                                                                         I

               10
                    1                                         Excavate:
                                                                         I




              l
                                                                         I
                                                                         I
                                                                         I
                                                                         I
                                                                         I
                                                                         I
                               1.,,                                      I
                                      ~,~
                                            ..............   ,----­   ---~


                     Figure 4. Emergency gallows, post type and tripod type.

        AGO 6167B

                                                                                      App'x C Page 1919
Case 4:17-cv-00179-KGB Document 150-4 Filed 04/03/19 Page 176 of 180




      AR 633-15                          20 




                                                       B,
             (    ....... .                                        B
                                          'co A

              (   ........ .
                                          l·
                                          <X)
                                                                   B




            F-50" LU                   .l.
                                        r-6"-l
                  A- Broce Boord

                               Figure 5. Collapse board.




                                                      RING ANO BOLTS
                                                      ON TWO OPPOSITE
                                                      SIDES


                                                ...
                                                'O




                                                                    AGO 5167B

                                                              App'x C Page 2020
Case 4:17-cv-00179-KGB Document 150-4 Filed 04/03/19 Page 177 of 180




                                             21                        AR 633-15 





         Length of loops: from A to B should be approximately 18 inches, and from C
           to Running End should be approximately 35 inches to 108 inches depending
           upon diameter of the rope. Wrap Running End around for six turns. No
           extra rope should remain.
                             Figure 7 CD and®· Hangman's knot.




         Tighten loops by pulling at Running End. Lock loops and form knot by pulling
           down at point D. Slide knot up or down on Standing Part to adjust size
           of loop.
                                      Figure 7 ® and ©.
         AGO 6167B


                                                                App'x C Page 2121
Case 4:17-cv-00179-KGB Document 150-4 Filed 04/03/19 Page 178 of 180




      AR 633-15                          22 

         [AG 250 (16 Mar 59) PMGK]
              By Order of Wilber M. Brucker, Secretary of the Army:

                                          MAXWELL D. TAYLOR,
                                         General, United States Army,
      Official:                                 Chief of Staff.
                  R. V. LEE,
       Major General, United States Army,
             The Adjutant General:

       Distribution:
           Active Army: D.
              To be distributed as needed to Headquarters of Department of the
           Army Staff Agencies, Headquarters Army Audit Agency and field
           offices, Headquarters of Major Commands.
           NG: State AG (3). 

           USAR: None. 





                                                                     . '




                                        tr U.S.   Government Printing Office: 1959-480522

                                                                              AGO 6167B

                                                                    App'x C Page 2222
 Case 4:17-cv-00179-KGB Document 150-4 Filed 04/03/19 Page 179 of 180



         CLEST Minimum Standards For Patrol Rifle and Select Fire Weapons
                       For Law Enforcement Agencies

Paragraph I. Law Enforcement personnel assigned to utilize a Patrol Rifle are required to
qualify with the Rifle a minimum of one time annually. A Patrol Rifle is defined as any
center fire rifle primarily designed for Military/Law Enforcement use and has a
detachable box magazine (i.e. M-16, AR15, M4, HK MP5, UMP, Ruger Mini 14,
Remington 7600P, and or variants.) Sporting rifles, converted sporting rifles, or bolt-
action rifles are not considered patrol rifles. “Select Fire Weapon” is defined as any
firearm that is capable of shooting more than one round with a single depression of the
trigger. Law Enforcement Agencies may choose to shoot the “Model Course of Fire” as
outlined in paragraph III or construct their own course of fire ensuring all required
minimum tasks/standards are met as outlined in paragraph II. Agencies that elect to
construct their own qualification course must submit their course of fire to CLEST for
approval 30 days prior to course instruction.

Paragraph II. Required minimum tasks/standards for the Arkansas Patrol Rifle
Qualification Course:
       1. Qualification courses must be taught by a CLEST certified firearms instructor.
       2. All agencies must shoot a minimum of 20 rounds during their course of fire.
       3. All Agencies must incorporate a minimum of one (1) mandatory reload drill
           during the course of fire. Five seconds may be added to particular battery of
           fire when such battery includes a reload drill.
       4. All agencies must incorporate firing from standing, kneeling, and prone
           positions.
       5. All shooters must score a minimum of 80% to pass their course of fire or meet
           higher standard established by their agency.
       6. All agencies must utilize targets that do not exceed 93.5 square inches of
           scoring area which is equal to a 8.5” x 11” piece of notebook paper (the B-27
           target contains 86.5 square inches of scoring area within the circumference of
           the 9 ring and therefore meets this requirement as limited to the 9 and 10 ring
           area.) Instructors may utilize multiple targeting areas (such as incorporating
           head shots) as long as no single scoring area exceeds 93.5 square inches and
           each target area is scored separately.
       7. Agencies must construct a course of fire that includes the following:
               a. 3-7 yard line               Minimum of 5 rounds        7 seconds
               b. 10-15 yard line             Minimum of 5 rounds 10 seconds
               c. 25 yard line                Minimum of 5 rounds 25 seconds
               d. 50 yard line                Minimum of 5 rounds 30 seconds
       8. Agencies that utilize select fire weapons are required to shoot an additional 20
           rounds in a select fire mode, by firing 2-3 rounds per single depression of the
           trigger. All rounds will be fired between the 7 and 10 yard lines at the
           Agencies discretion. Select fire rounds will be scored separately. Minimum
           passing score is 80%.
       9. Form F-18 will be completed and submitted to CLEST upon completion of a
           certified course of instruction. Agencies will maintain firearms qualification
           records for employees that may be audited by CLEST at any time. Records



                                                                            App'x D Page 1
 Case 4:17-cv-00179-KGB Document 150-4 Filed 04/03/19 Page 180 of 180



           will be maintained for the duration of an employee’s employment plus 5
           years.


Paragraph III. Arkansas Model Patrol Rifle Qualification Course
(Meets all minimum requirements for non-select fire weapons. Officers utilizing
weapons capable of select fire must shoot additional rounds as described in Paragraph II.)

Target:    B-27 Standard Silhouette
Rounds:    20

Scoring:   Shots inside the 9 ring = 10 points
           Shots outside the 9 ring = 0 points
           Center head shots (if applicable) = 10 points

       200 points are possible.
       160 points, (80%) needed to Qualify.


Stage 1.                              50-yard line
   1. Starting from the ready position, fire 2 rounds standing, then 3 rounds prone.
                                 5 rounds total
                                    30 seconds.

Stage 2.                            25-yard line
   1. Starting from the ready position, fire 2 rounds standing, combat reload, then fire 3
       more rounds kneeling
                                 5 rounds total
                                     30 seconds.

Stage 3.                           15-yard line
       1. Starting from the ready position, fire 5 rounds standing.
                                    5 rounds total
                                    10 seconds.

Stage 4.                             3-yard line
   1. Starting from the ready position, fire 5 rounds standing.
                                     5-rounds total
                                       7 seconds

Shots to the center of the head are recommended at this stage so that the shooter may
demonstrate that he is aware of the impact change created by the sight over bore
phenomenon that occurs with AR15/M16/M4 style rifles at close distances.




                                                                             App'x D Page 2
